Title: Notes on the Will of Jane Randolph Jefferson, [ca. February 1790]
From: Jefferson, Thomas
To: 



[ca. February 1790]

Questions which will arise on the two residuary clauses of my mother’s will.


2. It is a rule in law that wills shall be so construed as to make every part stand if possible. Under this rule, shall these clauses be so construed as that the first ‘I give everything else to be equally divided &c’ shall relate to her personal estate which she had power to ‘give’ and the latter ‘I make &c sole legatee of whatever else I have power to dispose of’ relate to her slaves which under the will of her husband she had power to appoint only.
Or.
3. It being another rule that the first clauses in deeds and the last in wills shall take place, shall the latter residuary clause take place of the former as to both slaves and personal estate?
1. To whom does the word ‘all’ relate in the clause ‘I give every thing else to be equally divided among all’? The testatrice had 6 children—but in her will names only three of her children.

